Citation Nr: 1606008	
Decision Date: 02/17/16    Archive Date: 03/01/16

DOCKET NO.  09-00 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for an acquired psychiatric disorder, diagnosed as posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for chloracne, to include as related to toxic herbicide exposure.  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to September 1970.

This matter is on appeal from rating decisions in August 2007 and August 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.   

The Veteran was scheduled to testify before a Veterans Law Judge in March 2015, but failed to appear, and has not shown good cause as to why he was absent.  Therefore, VA's duty to provide him with a hearing has been met.  38 C.F.R. § 20.700 (2015).  

This appeal was remanded by the Board in February 2012 and July 2014 for further development and is now ready for disposition.  Although the issues on appeal were addressed in separate decisions in July 2014, the issues have been combined and addressed together under the current decision. 

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.  

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




	(CONTINUED ON NEXT PAGE)


FINDINGS OF FACT

1.  The symptoms of the Veteran's PTSD result in occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood; however, total occupational and social impairment have not been shown.

2.  The Veteran is unemployable due to his service-connected acquired psychiatric disability.

3.  The Veteran's chloracne is less likely than not related to active duty service or toxic herbicide exposure.


CONCLUSIONS OF LAW

1.  The criteria for 70 percent rating, but no more, for an acquired psychiatric disorder, diagnosed as PTSD, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.130, DC 9411 (2015).

2.  The criteria for entitlement to TDIU have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).

3.  The criteria for entitlement to service connection for chloracne, to include as related to toxic herbicide exposure, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Here, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  None is found by the Board.  See Shinseki v. Sanders, 556 U.S. 396 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Indeed, the VCAA duty to notify was satisfied by way of letters sent to the Veteran that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letters informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  They also provided him with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2014 & Supp. 2015); 38 C.F.R. § 3.159 (2015). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's service treatment records and VA outpatient treatment records and records submitted in conjunction with a claim to the Social Security Administration (SSA).  Further, the Veteran submitted treatment records from a private facility as well as his own statements in support of his claim.  

A VA examinations and opinions with respect to the issues on appeal were also obtained in May 2010, February 2012 and May 2013.  38 C.F.R. § 3.159(c)(4).  The VA examinations and opinions obtained in this case are more than adequate, they are predicated on a full understanding of the Veteran's medical history, and provides a sufficient evidentiary basis for the claim to be adjudicated.  

The evidence indicates that the Veteran was scheduled to undergo a more recent VA examination for his acquired psychiatric disorder in September 2013, but failed to appear.  He has not provided any good cause as to why he failed to appear and, as there was no evidence that his disorder had worsened since his May 2010 VA examination, there is no reason to remand for a new examination.  As such, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

Finally, it is noted that this appeal was remanded by the Board in February 2012 and July 2014 for further development.  Specifically, in February 2012, the Board instructed the RO to obtain an addendum opinion from a VA examiner regarding the nature and etiology of the Veteran's chloracne, as well as to obtain his service personnel records.  

The Board is now satisfied there was substantial compliance with this Remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Specifically, a new VA opinion was obtained by the RO in May 2013, which the Board finds adequate for adjudication purposes.  The RO also obtained the Veteran's service personnel records.  After the required development was completed, this issue was readjudicated and the Veteran was sent a supplemental statement of the case in May 2013. 

The issues on appeal were again remanded in July 2014 in order to provide the Veteran with a hearing before the Board.  However, as noted above, the Veteran failed to appear, and has not shown good cause for his absence.  Nevertheless, the Board finds that its duty to provide a hearing has been met.  The Remand directives were substantially complied with, and there is no Stegall violation in this case.

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014 & Supp. 2015); 38 C.F.R. Part 4 (2015).  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2015).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran submitted a claim in April 2010, seeking an increased rating for his acquired psychiatric disorder.  In an August 2010 rating decision, his disability rating was increased to 50 percent, effective April 16, 2010, the date of his claim.  In an August 2010 statement, the Veteran has disagreed with the assigned rating, asserting that he is isolated, and his work and social functioning have diminished markedly.    

In order to warrant the next-higher 70 percent rating, the evidence must show occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; impaired impulse control (such as unprovoked irritability with periods of violence); near-continuous panic or depression affecting ability to function independently, appropriately and effectively; spatial disorientation; speech intermittently illogical, obscure, or irrelevant; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. 38 C.F.R. § 4.130, DC 9411 (2015).

A 100 percent rating is warranted when the evidence shows total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place; and/or memory loss for names of close relatives, own occupation, or own name. Id.  

At a VA examination in May 2010, the Veteran indicated that he lived by himself and had no interest in social activities.  He also experienced significant discomfort while around others.  In fact, although he is still married, his spouse no longer lives with him, and he attributes this to his irritability, anger and emotional detachment.  While it is true that the Veteran does not display all of the symptoms enumerated in the rating criteria, his symptoms are effectively tantamount to the level of impairment for a 70 percent rating, and that such symptoms may fairly be contributory to "occupational and social impairment with deficiencies in most areas."  See Mauerhan, 16 Vet. App. at 436.  

However, a rating in excess of 70 percent is not warranted.  First, the objective symptoms exhibited by the Veteran are not so severe that a rating in excess of 70 percent is warranted.  For example, at the May 2010 VA examination, the Veteran appeared alert, oriented and cooperative, although his mood appeared to be "depressed and anxious," and his affect was guarded.  While his thoughts were considered to be "over detailed," they were not grossly disorganized, and there was no evidence of delusions or hallucinations.  While the Veteran and his spouse described an increasing difficulty with concentration and focus, which the examiner attributed to a "massive level of painful re-experiencing phenomenon," his cognitive abilities were otherwise grossly intact.  His grooming was appropriate and, while his speech was pressured, it was otherwise appropriate.  No history of panic attacks was elicited, nor were there any obsessional rituals present.  


The record indicates that the Veteran was scheduled to undergo a new VA examination in September 2013, but failed to appear.  Nevertheless some periodic psychiatric treatment notes since May 2010 indicate that his symptoms were stable, if not improved.  Specifically, at a mental health evaluation in September 2011, he appeared clean and neat, and his affect was full range.  His thought process and speech was largely normal.  There was no evidence of delusions or paranoia, and his cognitive functioning was appropriate.  In another mental health nursing note in December 2013, he denied any suicidal or homicidal ideation, and he stated that he was sleeping somewhat well.  He appeared fully oriented and was able to attend the meeting unassisted.  

In view of these clinical evaluations, the Board finds that the Veteran does not exhibit objective symptomatology that would be sufficient to warrant a rating in excess of 70 percent.  Indeed, many of these objective symptoms, such as gross impairment in thought processes or communication, persistent delusions or hallucinations, or grossly inappropriate behavior have not been shown at all.

Next, although the general rating formula provides specific examples of symptoms that may result from various acquired psychiatric disorders, the Board emphasizes that its analysis should not be limited to only these symptoms, but should also consider any other relevant criteria outside of the rating code in order to determine the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436, 444 (2002).  As such, the Board has also considered the extent to which there are other indications of occupational and social impairment.  

In this case, however, total occupational and social impairment has not been shown.  Specifically, at his VA examination in May 2010, the Veteran indicated that he is still married, although his spouse no longer lives with him, and other evidence of record reflects that she still visits him often.  Further, while he has abused alcohol in the past, he eventually entered into a substance abuse counseling program.  His demonstrated desire to treat his alcoholism belies a finding of total impairment.  

The Board has also considered the Veteran's Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV)).  A GAF of 51-60 reflects "moderate" symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or "moderate" difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  By comparison, a GAF of 41-50 would indicate "serious" symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score ranging from 31-40 reflects some impairment in reality testing or communication (e.g., speech is at times illogical, obscure or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).

The Veteran's GAF score at his VA examination in May 2010 was 35.  A GAF of 35 is consistent with the symptoms he displayed at his VA examination.  However, this level of impairment does not constitute the effectively total level of impairment required for a 100 percent disability rating.  

In considering the appropriate disability rating, the Board has also considered the Veteran's statements that his acquired psychiatric disability is worse than the ratings he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of his acquired psychiatric disability according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

On the other hand, such competent evidence concerning the nature and extent of the Veteran's acquired psychiatric disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

Based on evidence of record, the Board determines that a 70 percent rating is warranted for the Veteran's acquired psychiatric disorder.  Further, with regard to the assignment of an extraschedular rating, the action taken with respect to his TDIU claim essentially equates to an extraschedular rating.  The Board is finding that the Veteran's PTSD alone has resulted in his unemployability.

TDIU

The Board notes that the Veteran filed a claim for TDIU during the course of the appeal, which was denied by the RO in a September 2013 rating decision, and was never appealed.  However, when a veteran submits a claim seeking an increased rating for a service-connected medical disability, it is construed as a claim for the highest rating possible to include entitlement to TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  As such, although his TDIU claim was previously denied, it may be effectively re-raised when the evidence is added to the record which may support a claim of unemployability that was not previously considered.  Here, since the Board has determined that a 70 percent disability rating is warranted for the Veteran's acquired psychiatric disorder, the relevant facts have changed, and the issue of entitlement to TDIU should be reevaluated.  

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  In such an instance, if there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Id.

The Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service-connected conditions and advancing age, which would justify a TDIU.  38 C.F.R. §§ 3.341(a), 4.19.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993); see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).

The Veteran is currently service-connected for an acquired psychiatric disorder (which the Board has determined that a 70 percent rating is warranted), tinnitus (10 percent rating) and bilateral hearing loss (noncompensable).  As he has a single disability that is 60 percent disabling or more, the schedular requirements under 38 C.F.R. § 4.16(a) have been met.  Indeed, after a review of the evidence, the Board determines that the Veteran is unemployable due to his service connected PTSD alone, which would meet the schedular requirements of 4.16(a).  

Specifically, when the Veteran submitted a claim of entitlement to TDIU in March 2012, he stated that he worked in a local manufacturing plant until approximately 2004, although he missed a number of days of work while he was employed.  In an August 2010 statement, he indicated that he could not deal with the stress of being around others, and that he wanted to "kill whomever it is" that has made him angry.  He also mentioned that he is mentally unable to take care of his livestock, and that he has gone weeks without checking on them.  In fact, he has hired people to perform many household duties, because "things became overwhelming."  

The Veteran's statements were largely corroborated at a VA examination in May 2010, where he indicated that he continued to experience intrusive memories of combat experiences and nightmares on almost a nightly basis.  He stated that he avoids both people and events, and described "overwhelming emotional and social withdrawal and detachment."  According to his spouse, he has also exhibited increased difficulty in concentration and focus.   Upon examination, he became tearful during the interview, and his affect was guarded.  He also exhibited passive suicidal ideation. His GAF score of 35 signals major impairment in several areas, such as work (e.g., unable to work).

The evidence does not include an opinion specifically addressing whether the Veteran is unemployable due to his PTSD.  However, in the Board's view, it is abundantly clear that his social and occupational functioning is significantly impaired.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013) ("applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner").  Given his occupational background working in a manufacturing plant, which one may presume involves a certain amount of social interaction, it is unlikely that he would be able to obtain and maintain gainful employment in a similar field at this point.  TDIU is warranted on this basis.  

Service Connection

The Veteran is also seeking entitlement to service connection for chloracne, which he asserts is related to his exposure to Agent Orange while serving in the Republic of Vietnam.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014 & Supp. 2015).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

As is relevant here, VA regulations state that a veteran who served in the Republic of Vietnam during the period from January 9, 1962 to May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent containing dioxin, 2,4-Dichlorophenoxyacetic acid or 2,4,5-Trichlorophenoxyacetic acid, and may be presumed to have been exposed during such service to any other chemical compound in an herbicide agent, unless there is affirmative evidence to the contrary.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  Notably, these were the key compounds found in the tactical herbicides used during that time, with "Agent Orange" being the most common.

Service connection is warranted for a veteran who has been exposed to toxic herbicide agent during active military service (subject to the requirements of 38 C.F.R. § 3.307(a)) for diseases such as ischemic heart disease, Type 2 diabetes, Hodgkin's disease, non-Hodgkin's lymphoma, porphyria cutanea tarda, multiple myeloma, prostate cancer, soft-tissue sarcomas, early-onset peripheral neuropathy, Parkinson's disease, B-cell leukemias, respiratory cancers and, as potentially relevant here, chloracne or other acneform diseases consistent with chloracne. 38 C.F.R. § 3.309(e).  However, service connection for chloracne is only warranted on this basis if the disorder becomes manifest to a compensable degree within one year of exposure to toxic herbicides.  38 C.F.R. § 3.307(a)(6)(ii) (2015).  

As an initial matter, the Veteran's DD-214 notes that he served in the Republic of Vietnam from December 1969 to September 1970 and, as such, he is presumed to have been exposed to toxic herbicides.  However, the service treatment records do not indicate any complaints of or treatment for chloracne while in service or within the year following his departure from Vietnam in September 1970.  His separation physical examination in September 1970 did not note any skin disorders whatsoever.  

Indeed, the first indication of any acne symptoms after service was not until January 1987, where he complained of "pockets of pus" under his skin that had been there for the past 29 years.  He was not actually diagnosed with chloracne until October 2007.  In any event, the first clinical observations of acne in 1987 are still 17 years after he left active duty.  Therefore, as chloracne was not present to a compensable degree within a year of his return from the Republic of Vietnam, service connection is not warranted on a presumptive basis.  38 C.F.R. §§ 3.307 & 3.309.  

Next, even though his primary assertion has been addressed above, the Veteran is not precluded from establishing service connection for chloracne with proof of actual direct causation as due to active duty service.  See Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994).  However, service connection is also not warranted on this basis.  First, as discussed above, there was no evidence of chloracne in service or for at least 17 years thereafter.  As such, a continuity of symptoms is not shown based on the clinical evidence.  

The Board recognizes that the Veteran asserts that his acne existed prior to 1987.  In this regard, while the Veteran is not competent to discuss the nature of chloracne, as this requires a determination that is "medical in nature," Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007), he is competent to testify about the presence of observable symptomatology, which may provide sufficient support for a claim of service connection, if credible, regardless of the lack of contemporaneous medical evidence.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

However, the Veteran's reported history of continued symptomatology since active service, while competent, is nonetheless not credible.  As an initial matter, while the Veteran is presumed credible for any symptoms observed while engaged in combat with the enemy, he has never actually asserted that his chloracne was present in service.  See 38 U.S.C.A. § 1154(b).   Moreover, while the Veteran stated at his VA examination in February 2012 that he began to experience acne symptoms in "about 1970-71," this assertion is contradicted by his February 2008 Notice of Disagreement, where he stated that he started developing acne 3 years after he was discharged.  The Veteran's current report of initially experiencing acne in service and since is further diluted by the 1987 treatment note wherein he gave a history of acne problems 29 years earlier, which would have been prior to service.  Therefore, continuity is not established based on the Veteran's statements.  Additionally, the Board cannot rely on the Veteran's statements to conclude that chloracne was present within one year of service.  

The weight of the competent evidence also fails to like the Veteran's claimed disorders to active duty, despite his contentions to the contrary.  Specifically, the Board places significant value on the opinion of a VA physician reviewed the Veteran's file in May 2013.  After a review of all medical evidence, the VA physician concluded that the Veteran's skin disorder was less likely than not related to his active duty service or to his toxic herbicide exposure.  In making this determination, the physician noted that there was no indication of chloracne within the presumptive period following active duty service, nor was there any diagnosis of chloracne until 2007, and 37 years after his exposure to toxic herbicides.  Rather, it was the VA physician's belief that the Veteran's acne was related to hormonal and environmental changes rather than military service.  

The Board finds that the examination was adequate for evaluation purposes.  Specifically, the examiner reviewed the claims file, interviewed the Veteran, and conducted a physical examination.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  While it is true that some treating physicians have speculated that his acne symptoms may be a form of chloracne, and potentially related to Agent Orange exposure, these observations were largely speculative, and do not outweigh the thorough analysis provided by the VA physician in May 2013. 

Consideration has been given to the statements made by the Veteran relating his chloracne to his active service and his toxic herbicide exposure.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In this case, however, the Veteran is not competent to provide testimony regarding the etiology of chloracne.  See Jandreau, 492 F.3d at 1377, n.4.  Because chloracne is not diagnosed by unique and readily identifiable features, it does not involve a simple identification that a layperson is competent to make.  Therefore, the unsubstantiated statements regarding the claimed etiology of the Veteran's chloracne are found to lack competency.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  The appeal is denied.
 


ORDER

A 70 percent rating, but no more, for an acquired psychiatric disorder, diagnosed as PTSD, is granted, subject to the laws and regulations governing the payment of monetary benefits.    

Service connection for chloracne, to include as related to toxic herbicide exposure, is denied.  

TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.  



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


